


117 HR 3960 IH: Brian A. Terry Memorial Eliminate the ATF Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3960
IN THE HOUSE OF REPRESENTATIVES

June 17, 2021
Mrs. Greene of Georgia (for herself, Mr. Norman, Mr. Gaetz, and Mr. Gosar) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Ways and Means, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To eliminate the Bureau of Alcohol, Tobacco, Firearms and Explosives, remove firearm restrictions on lawful gun owners, and provide funds to surviving families of border patrol agents killed as a result of Operation Fast and Furious.


1.Short titleThis Act may be cited as the Brian A. Terry Memorial Eliminate the ATF Act. IAbolishment of the Bureau of Alcohol, Tobacco, Firearms and Explosives 101.Preparatory provisions (a)Rescission of recent regulationsAll regulations and guidance issued by the Bureau of Alcohol, Tobacco, Firearms and Explosives (in this title referred to as the Bureau) during the period that begins with August 1, 2020, and ends with the date of the enactment of this title are hereby null and void and shall have no force or effect.
(b)Rescission of hiring authorityThe authority of any officer or employee of the Bureau to hire is hereby rescinded. (c)Notice to bureau employeesOn the date of the enactment of this title, the President shall provide each employee of the Bureau with written notice that, on the abolishment date—
(1)the Bureau will be abolished; and (2)if the employee is a Bureau employee as of that date, the employment of the employee with the Bureau will be terminated.
(d)Disposition of confiscated firearms and ammunition possessed by the bureau
(1)Publication of listWithin 3 months after the date of the enactment of this title, the Director of the Bureau shall publish an itemized list on the website of the Bureau, which shall be available to the public, of all confiscated firearms and ammunition possessed by the Bureau. (2)Sale by auctionBefore the abolishment date, the Director of the Bureau shall sell the firearms and ammunition referred to in paragraph (1) to licensed dealers (as defined in section 921(a) of title 18, United States Code) at public auction.
102.Abolishment
(a)In generalEffective on the abolishment date, the Bureau is abolished. (b)DefinitionsIn this title:
(1)Abolishment dateThe term abolishment date means the date that is 180 days after the date of the enactment of this title. (2)FunctionThe term function includes any duty, obligation, power, authority, responsibility, right, privilege, activity, or program.
103.Transfer of authorities, functions, personnel, and assets to the Department of Justice
(a)In generalSection 599A of title 28, United States Code, is amended to read as follows:  599A.Transfer of authorities, functions, personnel, and assets to the Department of Justice (a)Transfer of authorities, functions, personnel, and assetsNotwithstanding any other provision of law, there are transferred to the Department of Justice the authorities, functions, personnel, and assets of the Bureau of Alcohol, Tobacco, Firearms and Explosives, as in effect just before the abolishment date (as defined in section 102(b)(1) of the Brian A. Terry Memorial Eliminate the ATF Act).
(b)CoordinationThe Attorney General, acting through such other officials of the Department of Justice as the Attorney General may designate, shall provide for the coordination of all firearms, explosives, and arson enforcement functions vested in the Attorney General so as to assure maximum cooperation between and among any officer, employee, or agency of the Department of Justice involved in the performance of these and related functions.. (b)Conforming amendmentThe chapter heading for chapter 40A of such title is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives and inserting Transfer of Certain Authorities, Functions, Personnel, and Assets to the Department of Justice.
(c)Clerical amendments
(1)The table of chapters for part II of such title is amended by striking the item relating to chapter 40A and inserting the following:   40A. Transfer of Certain Authorities, Functions, Personnel, and Assets to the Department of Justice599A. (2)The table of sections for chapter 40A of such title is amended by striking the item relating to section 599A and inserting the following:


599A. Transfer of Certain Authorities, Personnel, and Assets to the Department of Justice..
104.Administration of taxes on beer, wine, spirits, and tobacco products transferred to Attorney General
(a)TransferNotwithstanding any other provision of law, there are transferred to the Department of Justice the authorities, functions, personnel, and assets of the Tax and Trade Bureau of the Department of the Treasury relating to administration and enforcement of chapters 51 and 52 of the Internal Revenue Code of 1986, so much of chapters 61 through 80 of such Code as relate to the enforcement and administration of such chapters 51 and 52, the Federal Alcohol Administration Act, the Alcohol Beverage Labeling Act of 1988, and the Act of March 1, 1913, commonly known as the Webb-Kenyon Act. Such authorities, functions, personnel, and assets shall be employed by or under the supervision of the Attorney General. (b)Amendment of Internal Revenue Code of 1986Section 7801(a)(2) of the Internal Revenue Code of 1986 is amended to read as follows:

(2)Administration and enforcement by attorney general of provisions relating to beer, wine, spirits, and tobacco products
(A)In generalThe administration and enforcement of the following provisions of this title shall be performed by or under the supervision of the Attorney General; and the term Secretary or Secretary of the Treasury shall, when applied to those provisions, mean the Attorney General; and the term internal revenue officer shall, when applied to those provisions, mean any officer within the Department of Justice so designated by the Attorney General: (i)Chapters 51 and 52.
(ii)Chapters 61 through 80, to the extent such chapters relate to the enforcement and administration of the provisions referred to in clause (i). (B)Use of existing rulings and interpretationsNothing in the Brian A. Terry Memorial Eliminate the ATF Act alters or repeals the rulings and interpretations of the Tax and Trade Bureau in effect on the effective date of such Act, which concerns the provisions of this title referred to in subparagraph (A). The Attorney General shall consult with the Secretary to achieve uniformity and consistency in administering the provisions referred to in subparagraph (A)..
105.Duties and authorities of the Attorney General
(a)Duty To administer and dissolve other outstanding obligations and affairsThe Attorney General shall— (1)administer and dissolve any outstanding obligations of the Federal Government under any programs terminated by this title; and
(2)take such other actions as may be necessary to dissolve any outstanding affairs of the Bureau. (b)Other authoritiesFor purposes of performing the functions of the Attorney General under this title and subject to the availability of appropriations, the Attorney General may—
(1)enter into contracts; (2)employ experts and consultants in accordance with section 3109 of title 5, United States Code, at rates for individuals not to exceed the per diem rate equivalent to the rate for level IV of the Executive Schedule; and
(3)utilize, on a reimbursable basis, the services, facilities, and personnel of other Federal agencies. (c)Rule of interpretationNothing in this title may be construed to authorize any position of the Bureau, or authorize the Bureau to perform any function, after the abolishment date.
106.Savings provisions
(a)Legal documentsAll orders, determinations, rules, and regulations of, permits issued by, grants, loans, contracts, and agreements made by, and certificates, licenses, and privileges granted by the Bureau, that are in effect on the abolishment date (or become effective after such date pursuant to their terms as in effect on such date), shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the President, any other authorized official, a court of competent jurisdiction, or operation of law. (b)SuitsThis title shall not affect suits commenced before the abolishment date, and in all such suits, proceeding shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this title had not been enacted.
107.Availability of fundsAll funds available for the performance of functions, programs, and activities terminated pursuant to this title shall remain available, for the duration of their period of availability but not later than September 30, 2022, for necessary expenses in connection with the termination and resolution of the functions, programs, and activities of the Bureau. 108.Conforming amendments and repeals (a)Amendments relating to title 2, United States Code (1)Section 1307(d)(3)(B)(i)(I) of title I of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 185(d)(3)(B)(i)(I)) is amended by striking , including under section 922(g)(9) of title 18.
(2)Section 1301(d)(3)(B)(i)(I)(cc) of title I of division H of the Consolidated Appropriations Act, 2008 (2 U.S.C. 1808(d)(3)(B)(i)(I)(cc)) is amended by striking , including under section 922(g)(9) of title 18. (b)Amendments relating to title 5, United States Code (1)Section 644 of division J of the Consolidated Appropriations Resolution, 2003 (5 U.S.C. 552 note) is amended by striking , 923(g)(3) or 923(g)(7),.
(2)Section 206 of division B of the Consolidated Appropriations Act, 2006 (5 U.S.C. 3104 note) is repealed. (3)Section 122 of title I of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998 (5 U.S.C. 3104 note) is repealed.
(4)Section 7323(b)(2)(B)(i) of title 5, United States Code, is amended by striking subclause (XII) and redesignating subclauses (XIII) and (XIV) as subclauses (XII) and (XIII), respectively. (c)Amendments relating to title 6, United States Code (1)Section 1111 of the Homeland Security Act of 2002 (6 U.S.C. 531) is hereby repealed.
(2)Section 1114(a) of such Act (6 U.S.C. 532(a)) is amended by striking Bureau and inserting Department of Justice. (d)Amendments relating to title 8, United States Code (1)Section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) is amended—
(A)in subparagraph (B), by striking 924(c) and inserting 924(b); and (B)in subparagraph (E)(ii) by striking section 922(g)(1), (2), (3), (4), or (5), (j), (n), (o), (p), or (r) or.
(2)Section 2(4)(J) of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1701(2)(4)(J)) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives,. (e)Amendment relating to title 10, United States CodeSection 546 of title V of division A of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 113 note) is amended by striking section 922(g) of title 18, United States Code, and.
(f)Amendment to title 11, United States CodeSection 707(c)(1)(B) of title 11, United States Code, is amended by striking 924(c)(2) and inserting 924(b)(2). (g)Amendments relating to title 15, United States Code (1)Section 4 of the Protection of Lawful Commerce in Arms Act (15 U.S.C. 7903) is amended—
(A)in paragraph (1), by inserting (as in effect before the abolishment date, as defined in section 102(b)(1) of the Brian A. Terry Memorial Eliminate the ATF Act) after Code,; (B)in paragraph (2), by striking and who is licensed and all that follows and inserting a period;
(C)in paragraph (4)— (i)by striking 921(a)(16) and inserting 921(a)(10); and
(ii)by striking 921(a)(17)(A) and inserting 921(a)(11)(A); (D)in paragraph (5)(A)—
(i)in clause (i), by striking 924(h) and inserting 924(e); and (ii)in clause (iii)—
(I)by striking — and all that follows through (I); and (II)by striking ; or and all that follows through Code; and
(E)in paragraph (6)— (i)in each of subparagraphs (A) and (B), by inserting , as in effect before the abolishment date, as defined in section 102(b)(1) of the Brian A. Terry Memorial Eliminate the ATF Act before the 3rd close parenthesis;
(ii)in subparagraph (A), by striking and who is licensed and all that follows and inserting a semicolon; (iii)in subparagraph (B), by striking and who is licensed and all that follows and inserting ; and; and
(iv)in subparagraph (C), by striking 921(a)(17)(A) and inserting 921(a)(11)(A). (2)Section 3(1)(E) of the Firefighters’ Safety Study Act (15 U.S.C. 2223b(1)(E)) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives,.
(h)Amendments relating to title 18, United States Code
(1)Section 844(o) of title 18, United States Code, is amended— (A)by striking 924(c)(3) and inserting 924(b)(3); and
(B)by striking 924(c)(2) and inserting 924(b)(2). (2)Section 921(a) of title 18, United States Code, is amended by striking paragraphs (9) through (12), (14), (15), (19) through (22), and (25) through (34), and redesignating paragraphs (13), (16), (17), (18), (23), (24), and (35) as paragraphs (9) through (15), respectively.
(3)Sections 922 and 923 of title 18, United States Code, are hereby repealed. (4)Section 2(f) of the Undetectable Firearms Act of 1988 (18 U.S.C. 922 note) is amended by striking paragraph (2).
(5)Section 5(c)(3) of the Protection of Lawful Commerce in Arms Act (18 U.S.C. 922 note) is amended— (A)in subparagraph (B), by striking , except and all that follows through subsection; and
(B)by striking subparagraph (C). (6)Section 924 of title 18, United States Code, is amended—
(A)by striking subsections (a), (e), (f), (i), (m), (n), and (p); (B)in subsection (d)(1), by striking knowing violation of subsection (a)(4), (a)(6), (f), (g), (h), (i), (j), or (k) of section 922, or knowing importation or bringing into the United States or any possession thereof any firearm or ammunition in violation of section 922(l), or knowing violation of section 924, and inserting knowing violation of this section or;
(C)in subsection (d)(3)— (i)in subparagraph (A), by striking 924(c)(3) and inserting 924(b)(3);
(ii)in subparagraph (E), by striking 922(i), 922(j), 922(l), 922(n), or 924(b) and inserting 924(a); and (iii)by striking subparagraphs (C) and (D) and redesignating subparagraphs (E) and (F) as subparagraphs (C) and (D), respectively;
(D)in subsection (g)(4), by striking (c)(3) and inserting (b)(3); (E)in subsection (h)—
(i)by striking (c)(3) and inserting (b)(3); and (ii)by striking (c)(2) and inserting (b)(2);
(F)in subsection (j), by striking (c) and inserting (b); (G)in subsection (k)(3), by striking (c)(3) and inserting (b)(3);
(H)in subsection (o), by striking (c) and inserting (b); and (I)by redesignating subsections (b), (c), (d), (g), (h), (j), (k), (l), and (o) as subsections (a) through (i), respectively.
(7)Section 925 of title 18, United States Code, is amended— (A)in subsection (a)—
(i)in paragraph (1), by striking , except for sections 922(d)(9) and 922(g)(9) and provisions relating to firearms subject to the prohibitions of section 922(p),; (ii)in paragraph (2), by striking , except for provisions relating to firearms subject to the prohibitions of section 922(p),;
(iii)by striking paragraph (3); (iv)in paragraph (4), by striking except for provisions relating to firearms subject to the prohibitions of section 922(p),;
(v)in paragraph (5), by striking (3) and insert (2); and (vi)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively;
(B)by striking subsections (b) and (c); (C)in subsection (e), by striking 921(a)(13) each place it appears and inserting 921(a)(9);
(D)by striking subsection (f); and (E)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively.
(8)Section 925A of title 18, United States Code, is hereby repealed. (9)Section 926(a) of title 18, United States Code, is amended by striking , including and all that follows through 922.
(10)Section 926A of title 18, United States Code, is amended by striking if and all that follows through console. (11)Section 930 of title 18, United States Code, is hereby repealed.
(12)Section 931 of title 18, United States Code, is amended by adding at the end the following:  (c)PenaltiesWhoever knowingly violates this section shall be fined under this title, imprisoned not more than 3 years, or both..
(13)Section 514(b) of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 923 note; Public Law 113–6; 127 Stat. 271) is amended by striking Bureau of Alcohol, Tobacco, Firearms and Explosives shall include in all such data releases and inserting Department of Justice shall include in all releases of data from firearm tracing studies. (14)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking Bureau of Alcohol, Tobacco, Firearms and Explosives each place it appears and inserting Department of Justice.
(15)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128–3129) is amended by striking Bureau of Alcohol, Tobacco, Firearms and Explosives each place it appears and inserting Department of Justice. (16)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Omnibus Appropriations Act, 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 574–576) is amended by striking Bureau of Alcohol, Tobacco, Firearms and Explosives each place it appears and inserting Department of Justice.
(17)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903–1904) is amended by striking Bureau of Alcohol, Tobacco, Firearms and Explosives each place it appears and inserting Department of Justice. (18)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295–2296) is amended by striking Bureau of Alcohol, Tobacco, Firearms and Explosives each place it appears and inserting Department of Justice.
(19)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated Appropriations Act, 2005 (18 U.S.C. 923 note; Public Law 108–447; 118 Stat. 2859–2860) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives each place it appears and inserting Department of Justice. (20)Section 1028A of title 18, United States Code, is amended—
(A)in subsection (b)(3)(B), by striking 924(c)(3) and inserting 924(b)(3); and (B)in subsection (c), by striking paragraph (3) and redesignating paragraphs (4) through (11) as paragraphs (3) through (10), respectively.
(21)Section 1956(c)(7)(D) of title 18, United States Code, is amended— (A)by striking 922(l) and inserting 922(h); and
(B)by striking section 924(n) (relating to firearms trafficking),. (22)Section 2516(1) of title 18, United States Code, is amended—
(A)in paragraph (c), by striking 930 (relating to possession of weapons in Federal facilities,; and (B)in paragraph (n), by striking sections 922 and and inserting section.
(23)Section 2343 of title 18, United States Code, is amended by striking subsection (c) and redesignating subsections (d) through (f) as subsections (c) through (e), respectively. (24) (A)Section 3051 of title 18, United States Code, is amended—
(i)in the section heading, by striking Special Agents of Bureau of Alcohol, Tobacco, Firearms, and Explosives and inserting certain investigators and officers of the Department of Justice; (ii)in subsection (a), by striking (a) Special agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives, as well as any other and inserting Any; and
(iii)by striking subsections (b) and (c). (B)The section analysis for chapter 203 of title 18, United States Code, is amended by striking the item relating to section 3051 and inserting the following:


3051. Powers of certain investigators and officers of the Department of Justice..
(25)Section 3142(e)(3)(B) of title 18, United States Code, is amended by striking 924(c) and inserting 924(b). (26)Section 3559(c)(2) of title 18, United States Code, is amended in each of subparagraphs (D) and (F)(i) by striking 924(c) and inserting 924(b).
(27)Section 3632(d)(4)(D)(xxii) of title 18, United States Code, is amended by striking 924(c) and inserting 924(b). (28)Section 4042(b)(3) of title 18, United States Code, is amended—
(A)in subparagraph (A), by striking 924(c)(2) and inserting 924(b)(2); and (B)in subparagraph (B), by striking 924(c)(3) and inserting 924(b)(3).
(29)Section 5031 of title 18, United States Code, is amended by striking or a violation by such a person of section 922(x). (30)Section 5032 of title 18, United States Code, is amended—
(A)in the 1st undesignated paragraph, by striking section 922(x) or section 924(b), (g), or (h) and inserting section 924(a), (d), or (e); and (B)in the 4th undesignated paragraph, by striking or section 922(x) of this title, or in section 924(b), (g), or (h) and inserting or in section 924(a), (d), or (e).
(i)Amendment relating to title 20, United States CodeSection 615(k)(7)(C) of the Individuals with Disabilities Education Act (20 U.S.C. 1415(k)(7)(C)) is amended by inserting , as in effect before the abolishment date (as defined in section 102(b)(1) of the Brian A. Terry Memorial Eliminate the ATF Act) before the period. (j)Amendments relating to title 21, United States Code (1)Section 102 of the Controlled Substances Act (21 U.S.C. 802) is amended in the 2nd paragraph (57) by inserting , as in effect before the abolishment date (as defined in section 102(b)(1) of the Brian A. Terry Memorial Eliminate the ATF Act), before for which.
(2)Section 716(c)(1)(B) of the National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1714(c)(1)(B)) is amended by striking Agency, the Bureau of Alcohol, Tobacco, Firearms, and Explosives, and inserting Administration, the Department of Justice,. (k)Amendment relating to title 22, United States CodeSection 655(b)(3) of the Foreign Assistance Act of 1961 (22 U.S.C. 2415(b)(3)) is amended by striking , including and all that follows through report.
(l)Amendments to the Internal Revenue Code of 1986
(1)Repeal of National Firearms ActChapter 53 of the Internal Revenue Code of 1986 is hereby repealed. (2)Repeal of firearms and ammunition excise taxPart III of subchapter D of chapter 32 of such Code is hereby repealed.
(3)Section 6103(i)(8)(A)(i) of such Code (26 U.S.C. 6103(i)(8)(A)) is amended by striking the Bureau of Alcohol, Tobacco, Firearms, and Explosives and all that follows through Department of the Treasury and inserting or the Department of Justice. (m)Amendments relating to title 28, United States Code (1)Each of the following provisions of law is amended by striking Bureau of Alcohol, Tobacco, Firearms and Explosives, each place it appears and inserting Department of Justice:
(A)Section 530C(b)(2) of title 28, United States Code. (B)Section 207 of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (28 U.S.C. 533 note).
(C)Section 207 of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (28 U.S.C. 533 note). (D)Section 207 of division B of the Consolidated Appropriations Act, 2010 (28 U.S.C. 533 note).
(E)Section 207 of division B of the Omnibus Appropriations Act, 2009 (28 U.S.C. 533 note). (F)Section 207 of division B of the Consolidated Appropriations Act, 2008 (28 U.S.C. 533 note).
(G)Section 107 of title I of the Consolidated and Further Continuing Appropriations Act, 2013 (28 U.S.C. 533 note). (H)Section 116 of title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (28 U.S.C. 533 note).
(2)Section 1151(c) of title XI of the Consolidated and Further Continuing Appropriations Act, 2013 (28 U.S.C. 533 note) is amended— (A)by striking Bureau of Alcohol, Tobacco, Firearms and Explosives, each place it appears and inserting Department of Justice; and
(B)by striking Bureau on and inserting Department on. (3) (A)Section 599B of title 28, United States Code, is repealed.
(B)The section analysis for chapter 40A of such title is amended by striking the item relating to section 599B. (4)Section 2006(2) of title 28, United States Code, is amended by striking , the Director, Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice,.
(n)Amendments to title 31, United States Code
(1)
(A)Section 713 of title 31, United States Code, is amended— (i)in the section heading, by striking Service, Tax and Trade Bureau, and Bureau of Alcohol, Tobacco, Firearms, and Explosives and inserting Service and Department of Justice;
(ii)in subsection (a), by striking and the Tax and Trade Bureau and all that follows though Department of Justice of the Department of the Treasury and inserting and so much of the Department of Justice as relates to the administration and enforcement of provisions transferred under the Brian A. Terry Memorial Eliminate the ATF Act; and (iii)in subsection (b)—
(I)in each of paragraphs (1), (2), and (3), by striking either Bureau and inserting the Department; and (II)in paragraph (2), by striking , the Tax and Trade Bureau, Department of the Treasury, and the Director of the Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice and inserting and the Department of Justice.
(B)The section analysis for chapter 7 of such title is amended by striking the item relating to section 713 and inserting the following:   713. Audit of Internal Revenue Service and Department of Justice.. (2)Section 1344(b)(6) of such title is amended by striking Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives.
(o)Amendments relating to title 34, United States Code
(1)Amendment to the 21st Century Cures ActSection 14003(a)(1)(B)(ii) of division B of the 21st Century Cures Act (34 U.S.C. 10471 note) is amended by inserting , as in effect before the abolishment date (as defined in section 102(b)(1) of the Brian A. Terry Memorial Eliminate the ATF Act) before the semicolon. (2)Amendments to the James Guelff and Chris McCurley Body Armor Act of 2002Section 11009 of the James Guelff and Chris McCurley Body Armor Act of 2002 (34 U.S.C. 10534) is amended—
(A)in subsection (d)(1), by striking 924(c) and inserting 924(b); and (B)in subsection (e)(4)(B), by striking clause (i) and redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively.
(3)Amendment to the Juvenile Justice and Delinquency Prevention Act of 1974Section 223(a)(11)(A)(i) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11133(a)(11)(A)(i)(I)) is amended by striking subclause (I) and redesignating subclauses (II) and (III) as subclauses (I) and (II), respectively. (4)Amendments to the Violent Crime Control and Law Enforcement Act of 1994 (A)Section 32401(a)(3)(B) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12281(a)(3)(B)) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice for salaries, expenses, and associated administrative costs for operating and overseeing such projects and inserting the trust fund established under section 201 of the Brian A. Terry Memorial Eliminate the ATF Act for use in accordance with such section.
(B)Section 180102(b)(2) of such Act (34 U.S.C. 12541(b)(2)) is amended by striking Bureau of Alcohol, Tobacco, and Firearms,. (5)Amendments to the Crime Identification Technology Act of 1998Section 102(b) of the Crime Identification Technology Act of 1998 (34 U.S.C. 40301(b)) is amended by striking paragraphs (6) and (8) and redesignating paragraphs (7) and (9) through (18) as paragraphs (6) through (16), respectively.
(6)Amendments to the Brady Handgun Violence Prevention Act
(A)Section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901) is hereby repealed. (B)Section 106 of such Act (34 U.S.C. 40302) is amended by striking subsection (b).
(7)Repeal of the NICS Improvement Amendments Act of 2007The NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911–40941) is hereby repealed. (8)Amendments to the Violence Against Women and Department of Justice Reauthorization Act of 2005 (A)Section 1106(a)(1) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 41506(a)(1)) is amended by striking the Bureau of Alcohol, Tobacco, Firearms, and Explosives,.
(B)Section 1107(a) of such Act (34 U.S.C. 41507(a)) is amended by striking paragraph (2) and redesignating paragraphs (3) through (13) as paragraphs (2) through (12), respectively. (9)Amendment to the Justice Assistance Act of 1984Section 609N(2) of the Justice Assistance Act of 1984 (34 U.S.C. 50102(2)) is amended—
(A)by adding and at the end of subparagraph (L); and (B)by striking subparagraph (M) and redesignating subparagraph (N) as subparagraph (M).
(10)Amendment to the Interstate Transportation of Dangerous Criminals Act of 2000Section 3(1) of the Interstate Transportation of Dangerous Criminals Act of 2000 (34 U.S.C. 60102(1)) is amended by striking 924(c)(3) and inserting 924(b)(3). (11)Amendment to the Project Safe Neighborhoods Grant Program Authorization Act of 2018Section 2(1) of the Project Safe Neighborhoods Grant Program Authorization Act of 2018 (34 U.S.C. 60701(1)) is amended by striking 922 or.
(p)Amendments to title 36, United States Code
(1)Section 40723 of title 36, United States Code, is amended— (A)in subsection (a)—
(i)in paragraph (1)— (I)by striking (1);
(II)by striking (A) and inserting (1); (III)by adding and after the 1st semicolon;
(IV)by striking subparagraph (B); and (V)by striking (C) and inserting (2); and
(ii)by striking paragraph (2); and (B)in subsection (b), by striking — and all that follows and inserting has been convicted of a felony..
(2)Section 40728B(c) of such title is amended by striking — and all that follows through (2). (3)Section 40732(c)(2) of such title is amended by striking — and all that follows and inserting a felony..
(q)Amendments relating to title 42, United States CodeSection 161A of the Atomic Energy Act of 1954 (42 U.S.C. 2201a) is amended— (1)in subsection (a), by inserting , as in effect before the abolishment date (as defined in section 102(b)(1) of the Brian A. Terry Memorial Eliminate the ATF Act) before the period;
(2)in subsection (b), by striking subsections (a)(4), (a)(5), (b)(2), (b)(4), and (o) of section 922 of title 18, section 925(d)(3) of title 18, section 5844 of the Internal Revenue Code of 1986, and; and (3)by striking subsection (c) and redesignating subsection (d) as subsection (c).
(r)Amendment to title 44, United States CodeSection 3903(c)(2)(A)(i)(III) of title 44, United States Code, is amended by striking , including and all that follows through violence. (s)Amendments relating to title 49, United States Code (1)Section 363(b) of the FAA Reauthorization Act of 2018 (49 U.S.C. 44802 note) is amended by inserting , as in effect before the abolishment date (as defined in section 102(b)(1) of the Brian A. Terry Memorial Eliminate the ATF Act) before the period.
(2)Section 80304(d) of title 49, United States Code, is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives,. (t)Effective dateThe repeals and amendments made by this section shall take effect on the abolishment date.
(u)Report to the Congress on other amendments to Federal statuteThe Attorney General shall submit to the relevant Committees a written report that contains suggestions for such other amendments to Federal statutes as may be necessary or appropriate as a result of this title. IITrust Fund and Grant Programs 201.Border patrol agent killed in action trust fund (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Border Patrol Agent Killed in Action Trust Fund consisting of amounts transferred under subsection (b).
(b)Transfers to trust fund
(1)The Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives shall transfer to the Trust Fund all proceeds from the sales made under section 101(d)(2). (2)The amounts that, in the absence of this Act would be allocated under section 32401(a)(3)(B) of the Violent Crime Control and Law Enforcement Act of 1994, as in effect just before the abolishment date (as defined in section 102(b)(1) of this Act), shall be transferred to the Trust Fund.
(c)Use of trust fundAmounts in the Trust Fund shall be made available to the Commissioner, without further appropriation, to— (1)carry out section 202 until January 1, 2032; and
(2)carry out section 203 beginning on January 2, 2032. (d)ProhibitionAmounts in the Trust Fund may not be used to carry out any statute, regulation, or any executive action relating to restrictions on firearms.
202.Grants to families of border patrol agent killed in the line of duty
(a)In generalThe Commissioner shall establish a program (referred to in this section as the Program) to award grants to eligible recipients described in subsection (b). (b)Eligible recipientAn eligible recipient is the surviving spouse, child, or parent of a Border Patrol agent killed in the line of duty on or after December 1, 2009.
(c)GrantsThe Commissioner shall award grants to carry out the Program. (d)Grant amountThe amount of a grant under the Program may not exceed $150,000.
(e)ApplicationTo be eligible to receive a grant under the Program, an eligible recipient shall submit to the Commissioner an application in such form, at such time, and containing such information as the Commissioner may require. 203.Firearm Safety Program (a)Grant programThe Commissioner shall establish a program (in this section referred to as the Firearm Safety Program) to commence on January 2, 2032, to award grants to States for the purpose of establishing firearm safety programs in such States.
(b)GrantsThe Commissioner may award grants to carry out the purpose described in subsection (a). (c)ApplicationTo be eligible to receive a grant under the Firearm Safety Program, the State shall submit to the Commissioner an application in such form, at such time, and containing such information as the Commissioner may require.
(d)Grant amount
(1)In generalThe amount of a grant under the Firearm Safety Program may not exceed $14,000,000. (2)ApportionmentThe amount of a grant awarded to each State under the Firearm Safety Program shall be apportioned by the number of licensed dealers in each such State.
204.DefinitionsIn this title: (1)Border patrol agentThe term Border Patrol agent has the meaning given the term in section 5550(a)(2) of title 5, United States Code.
(2)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection. (3)FirearmThe term firearm has the meaning given the term in section 921(a)(3) of title 18, United States Code.
(4)Licensed dealerThe term licensed dealer has the meaning given the term in section 921(a)(11) of title 18, United States Code. (5)StateThe term State has the meaning given the term in section 311 of title 5, United States Code.
(6)Trust fundThe term Trust Fund means the Border Patrol Agent Killed in Action Trust Fund established in section 201(a).  